ALLOWABILITY NOTICE

Election/Restrictions
Claims 1 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021 and 09/02/2021 were filed prior the mailing date of this Office action.  The submissions are 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID R. FAIRBAIRN on 10/15/2021.
The application has been amended as follows: 
Claim 19 has been amended as follows:
--19. (Currently Amended) A method comprising: 
forming a core for a heat exchanger; 
additively manufacturing a first manifold for the heat exchanger, the method comprising: 
additively building a branching tubular network, the network comprising: 
a primary fluid channel connected to a first branched region; 
a plurality of secondary fluid channels fluidly connected to the primary fluid channel at the first branched region, each of the plurality of secondary fluid channels comprising: 
a first end; and 

a second branched region adjacent to the second end of each of the plurality of secondary fluid channels; and 
a plurality of tertiary fluid channels fluidly connected to each of the plurality of secondary channels at the second branched region; 
wherein the primary fluid channel is symmetric about a first axis, an arrangement of the plurality of secondary fluid channels is[[ are]] symmetric about a second common axis, and the second common axis forms a non-zero angle with the first axis, such that each of the plurality of secondary fluid channels forms a build angle of 45 degrees or greater with a horizontal plane.--

Allowable Subject Matter
By the Examiner's Amendment set forth above, Claims 1-3, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein “the primary fluid channel is symmetric about a first axis and an arrangement of secondary fluid channels is symmetric about a second common axis that forms a non-zero angle with the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763